     Case 6:19-cv-00252-LEK-ATB Document 30 Filed 03/23/21 Page 1 of 17




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

ANTHONY J. PALUMBO, et al.,

                       Plaintiffs,
       -against-                                               6:19-CV-0252 (LEK/ATB)

PROVIDENT TRUST GROUP LLC,

                       Defendant.


                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiffs Anthony and Phyllis Palumbo bring this action against Defendant Provident

Trust Group LLC, asserting the following claims: (1) fraud and misrepresentation; (2) breach of

contract; (3) breach of fiduciary duty; and (4) negligence and gross negligence. See Dkt. No. 1

(“Complaint”) at 10–14.

       Now before the Court is Defendant’s motion for summary judgment, which seeks

dismissal of the Complaint in its entirety. See Dkt. No. 23-1 (“Motion”); Dkt. No. 23-2

(“Defendant’s Statement of Material Facts” or “Defendant’s SMF”). Plaintiffs oppose the

Motion. See Dkt. No. 26 (“Anthony Palumbo Affidavit”); 27 (“Opposition”); 28 (“Plaintiffs’

Statement of Material Facts” or “Plaintiffs’ SMF”)1. Defendant filed a reply. See Dkt. No. 29

       1
          Plaintiffs’ Statement of Material Facts fails to comply with this District’s Local Rules of
Practice in that it does not “mirror the movant’s Statement of Material Facts by admitting and/or
denying each of the movant’s assertions in a short and concise statement, in matching numbered
paragraphs.” N.D.N.Y. L.R. 56.1(b).
        Defendant argues that, as a consequence, the “Court shall deem admitted any properly
supported facts set forth in [Defendant’s] Statement of Material Facts that [Plaintiff] does not
specifically controvert.” Reply at 5 (quoting former Local Rule of Practice 7.1(a)(3)) (emphasis
added). Though the rule was changed effective January 1, 2021 to state only that the “Court may
deem admitted” any such facts, see Local Rule of Practice 56.1(b), the Court applies the old,
mandatory version of the rule, which was in place when the Motion was briefed. See, e.g., Team
      Case 6:19-cv-00252-LEK-ATB Document 30 Filed 03/23/21 Page 2 of 17




(“Reply”); 29-1 (“Defendant’s Response to Plaintiffs’ Statement of Material Facts” or

“Defendant’s Response to Plaintiffs’ SMF”).

        For the reasons discussed below, the Court grants Defendant’s motion in its entirety.

II.     BACKGROUND

        A. Factual History

        The following facts are undisputed, except where otherwise noted.

               1. The Parties

        Plaintiffs are a married couple residing in New York. See Compl. ¶ 5. Mr. Palumbo is a

retired ophthalmologist. See id. ¶ 8; Def.’s SMF ¶ 6. He is the sole holder of the individual

retirement account (“IRA”) at the center of this dispute. See Application at 3. Mrs. Palumbo is

the primary beneficiary of the account. See id.; see also Def.’s SMF ¶ 50.

        Defendant is “a Nevada-chartered trust company that provides custodial and related

administrative services” to owners of self-directed IRAs. Def.’s SMF ¶ 1.

               2. The Investment


One Display Servs. v. Arlon Graphics, LLC, No. 15-CV-1185, 2016 U.S. Dist. LEXIS 81887, at
*1 n.1 (D. Nev. June 23, 2016) (noting that the “present motion will be considered under the
framework of the local rules in place at the time of its filing”); Montoya v. HRW of Las Cruces,
Inc. (In re Wiley), 438 B.R. 331 (Bankr. D.N.M. 2010) (applying “the version of the local rule in
place when the Motion was filed”); see also Local Rule of Practice 1.1(b) (“These Rules became
effective on January 1, 2021.”) (emphasis in original).
         “Courts in this District have ‘often enforced [former] Local Rule 7.1(a)(3) by deeming facts
set in a movant’s statement of material facts to be admitted, where (1) those facts are supported by
evidence in the record, and (2) the non-movant has willfully failed to properly respond to that
statement.’” Brisbois v. United States, No. 15-CV-354, 2017 U.S. Dist. LEXIS 197779, at *3
(N.D.N.Y. Dec. 1, 2017) (Kahn, J.) (quoting Conway v. United States Postal Serv., No. 14-CV-
180, 2016 U.S. Dist. LEXIS 42028, at *14 (N.D.N.Y. Mar. 30, 2016)).
         Accordingly, where Plaintiff fails to respond to a fact contained in Defendant’s Statement
of Material Facts, the Court will deem that fact admitted, insofar as it is supported by evidence in
the record.

                                                 2
    Case 6:19-cv-00252-LEK-ATB Document 30 Filed 03/23/21 Page 3 of 17




       In 2011, Mr. Palumbo met George Inserra, an investment broker. See Def.’s SMF ¶ 8;

Dkt. No. 23-5 (“Anthony Palumbo Deposition”)2 at 35–36. In 2014 or 2015, Mr. Palumbo

learned Inserra had been convicted of felonies involving stock fraud. See Def.’s SMF ¶ 10;

Anthony Palumbo Dep. at 41. During the summer of 2014, Inserra introduced Mr. Palumbo to

two men—Robert Guess and Richard Tilford—who owned and operated a real estate

investment company called Texas First Financial. See Def.’s SMF ¶ 12; Anthony Palumbo Dep.

at 42–44.

       On October 29, 2015, Mr. Palumbo and Inserra flew to Dallas, Texas to meet with

Guess, Tilford, and an engineer named Philip Carter. See Def.’s SMF ¶ 16; Anthony Palumbo

Dep. at 48–50, 52. During the trip, Mr. Palumbo and Inserra visited an urgent care facility in

which Mr. Palumbo was considering investing through a company called Premier Group.

See Def.’s SMF ¶ 17–19; Anthony Palumbo Dep. at 47, 52–54.

       Upon returning from Texas, Mr. Palumbo received a package of documents from Texas

First Financial that he was to fill out in order to open an IRA with Defendant. See Def.’s SMF ¶

24; Anthony Palumbo Dep. at 66. The package included an application for an IRA. See Dkt.

No. 23-7 (“Application”); Def.’s SMF ¶ 25. The Application was blank when Mr. Palumbo

received it. See id.; see also Anthony Palumbo Dep. at 64. Tilford, the First Financial principal,

instructed Mr. Palumbo to sign the Application. See Def.’s SMF ¶ 26; Anthony Palumbo Dep.

at 64. Though a signature appears on the Application, Mr. Palumbo disputes that he signed it,

going as far as providing a handwriting sample. See Application at 4; Pls.’ SMF ¶ 5; see



       2
         Where the Court cites to deposition testimony, it cites to the deposition pagination, not
the page numbers generated by CM/ECF, the Court’s electronic filing system.

                                                3
     Case 6:19-cv-00252-LEK-ATB Document 30 Filed 03/23/21 Page 4 of 17




also Anthony Palumbo Aff. ¶ 2 (“I have no recollection of signing such documents and only can

admit that some documents were sent to me in blank that were produced by the Defendant.”), 5

(“Defendant relies on disclaimers above my signature, which I assert appears to me upon

further review . . . a forged signature . . . . I don’t believe I signed any extensive documents like

this, and whatever I may have signed was not the documents that the Defendant now presents to

the Court[.]”); Dkt. No. 26-2 (authorization form between Mr. Palumbo and Plaintiffs’ counsel,

signed by Mr. Palumbo).3 By signing the Application, Mr. Palumbo acknowledged having

received Defendant’s custodial agreement, see Application at 4; but Plaintiffs dispute actually

receiving the custodial agreement, see Pls.’ SMF ¶ 5 (“There is no proof that the Plaintiff

received any document that is described as a ‘custodial agreement’ upon which the Defendant

relies.”).4


        3
          Defendant points out that Mr. Palumbo’s forgery allegations conflict with his deposition
testimony. See Def.’s Resp. to Pls.’ SMF ¶ 5. According to the deposition transcript, when asked
whether he was mailed the Application and chose to sign it, Mr. Palumbo replied, “Pretty much,
yes.” Anthony Palumbo Dep. at 64; see also id. at 68 (“This is my signature.”), 71 (“The signature
is mine, yes.”).
        Defendant argues these “efforts to escape these sworn admissions through a contrary
affidavit are impermissible.” Def.’s Resp. to Pls.’ SMF ¶ 5; see also Reply at 2 (“ . . . Plaintiff seeks
to escape the record evidence through a ‘sham affidavit’ recanting his sworn deposition
testimony.”). As this Court recently noted, courts generally should not “partake in weighing one
form of evidence against another at the summary judgment stage.” Kurec v. CSX Transp., Inc., No.
18-CV-670, 2020 U.S. Dist. LEXIS 205929, at *5 n.2 (N.D.N.Y. Nov. 4, 2020) (Kahn, J.) (citing
11 MOORE’S FEDERAL PRACTICE – CIVIL § 56.94(5)(d)). “However, a party may not create an issue
of fact by submitting an affidavit in opposition to a summary judgment motion that, by omission
or addition, contradicts the affiant’s previous deposition testimony.” Hayes v. New York City Dep’t
of Corrections, 84 F.3d 614, 619 (2d Cir. 1996). Accordingly, the Court credits Mr. Palumbo’s
deposition testimony that he signed the Application.
        4
          Even if Plaintiffs never actually received the custodial agreement, they are still bound by
its terms because Mr. Palumbo acknowledged receipt of it. See Bank Leumi USA v. Ehrlich, 98
F. Supp. 3d 637, 650 (S.D.N.Y. March 23, 2015) (noting that defendants’ “bald declaration that
they never received” a document “is belied by the fact that they signed an application

                                                   4
     Case 6:19-cv-00252-LEK-ATB Document 30 Filed 03/23/21 Page 5 of 17




       In addition to the Application, Mr. Palumbo received a form of Defendant’s labeled

“Direction of Investment.” See Dkt. No. 23-9 (“Form”); see also Def.’s SMF ¶ 39; Anthony

Palumbo Dep. at 82. Plaintiff signed the Form but does not remember filling out the Form’s

other fields, which are not in his handwriting. See Def.’s SMF ¶ 40; Anthony Palumbo Dep. at

78, 80–82. One field of the Form directed Defendant to wire $1 million to an account at Chase

Bank belonging to “Premier Immediate Care.” See Form at 2. In exchange, Mr. Palumbo

received a promissory note. See id.

       Above the signature field, under a heading that reads “Important: Please read before

signing,” the Form states:

               My account is self-directed and I, alone, am responsible for the
               selection, due [diligence], management, review, and retention of all
               Investments in my account. I agree that the Custodian and
               Administrator are not a “fiduciary” for my account, as the term is
               defined in the Internal Revenue Code, ERISA or any other
               applicable federal, state or local laws. I hereby direct the Custodian
               and Administrator, in their passive capacities, to enact this
               transaction for my account. I acknowledge and confirm that I have
               received, read and understand each of the disclosures for my
               account(s) and direction(s) of investment, and consent and agree to
               the terms and condition contained therein.

Form at 3.5 Plaintiff “[p]robably” did not read the disclaimer before signing the Form. See


expressly acknowledging receipt of those terms”) (emphasis in original).
       5
         Mr. Palumbo sweepingly asserts that “[a]ll of the releases and indemnifications Defendant
relies upon are the documents they claim were properly executed, and it is my position that they
were not properly executed and none of the paragraph[s] upon which the Defendant now relies
were ever brought to my attention, were ever discussed with me, nor did I execute any particular
pages or paragraphs that contained those indemnifications or releases.” Anthony Palumbo Aff. ¶
2. Again, the Court notes that “a party may not create an issue of fact by submitting an affidavit in
opposition to a summary judgment motion that, by omission or addition, contradicts the affiant’s
previous deposition testimony.” Hayes, 84 F.3d at 619; see also supra n.3. The Court will credit
Mr. Palumbo’s deposition testimony that he executed the Form.

                                                 5
       Case 6:19-cv-00252-LEK-ATB Document 30 Filed 03/23/21 Page 6 of 17




Anthony Palumbo Dep. at 83.

         The investment “resulted in [Mr. Palumbo’s] loss of one million dollars.” Anthony

Palumbo Aff. ¶ 7.

         B. Procedural History

         Plaintiffs initiated this action by filing the Complaint on February 21, 2019. See Docket.

On March 18, 2020, Defendant filed its Motion. See id.

III.     LEGAL STANDARD6

         Rule 56 of the Federal Rules of Civil Procedure instructs courts to grant summary

judgment if “there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the

outcome of the suit under the governing law,” and a dispute is “‘genuine’ . . . if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). Thus, while “[f]actual disputes that are irrelevant or

unnecessary” will not preclude summary judgment, “summary judgment will not lie if . . . the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.; see

also Taggart v. Time, Inc., 924 F.2d 43, 46 (2d Cir. 1991) (“Only when no reasonable trier of

fact could find in favor of the non-moving party should summary judgment be granted.”).


         6
           Plaintiffs mischaracterize the applicable standard. See Opp’n at 4 (“Plaintiffs, in the
opposition to the motion to dismiss, rely upon the fact that the Defendant must accept the
allegations claimed in the complaint to be true and accurate and the Court must read them in a most
favorable light in support of Plaintiffs’ opposition to the motion to dismiss.”). Defendant has
moved for summary judgment, not to dismiss under Federal Rule of Civil Procedure 12(b). “[I]t
is well-settled that a party opposing a motion for summary judgment may not simply rely on the
assertions in its pleading.” Samir Muhammad Al-Salihi v. Gander Mt., Inc., No. 11-CV-384, 2013
U.S. Dist. LEXIS 134685, at *34 (N.D.N.Y. Sept. 20, 2013) (citing Celotex Corp. v. Catrett, 477
U.S. 317, 324 (1986)).

                                                 6
      Case 6:19-cv-00252-LEK-ATB Document 30 Filed 03/23/21 Page 7 of 17




        The party seeking summary judgment bears the burden of informing the court of the

basis for the motion and identifying those portions of the record that the moving party claims

will demonstrate the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986). Similarly, the movant is entitled to summary judgment when the

nonmoving party has failed “to establish the existence of an element essential to [the movant’s]

case, and on which [the movant] will bear the burden of proof at trial.” Id. at 322.

        In attempting to repel a motion for summary judgment after the moving party has met its

initial burden, the nonmoving party “must do more than simply show that there is some

metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986). At the same time, a court must resolve all ambiguities and draw all

reasonable inferences in favor of the nonmoving party. Reeves v. Sanderson Plumbing Prods.,

Inc., 530 U.S. 133, 150 (2000). Hence, “a court’s duty in reviewing a motion for summary

judgment is ‘carefully limited’ to finding genuine disputes of fact, ‘not to deciding them.’”

Macera v. Vill. Bd. of Ilion, No. 16-CV-668, 2019 U.S. Dist. LEXIS 169632, at *26 (N.D.N.Y.

Sept. 30, 2019) (Kahn, J.) (quoting Gallo v. Prudential Residential Servs., Ltd.. P’ship, 22 F.3d

1219, 1224 (2d Cir. 1994)).

IV.     DISCUSSION

        A. Fraud and Misrepresentation

               1. Applicable Law

                       a. Whether the Choice-of-Law Provision Applies

        Defendant argues that Nevada law governs but that “even if New York law applied to

[Plaintiffs’] claims, the analysis and result would be no different.” Mot. at 12 n.3. The custodial


                                                 7
     Case 6:19-cv-00252-LEK-ATB Document 30 Filed 03/23/21 Page 8 of 17




agreement states that it “shall be governed by and construed under the applicable laws of the

State of Nevada.” See Dkt. No. 23-8 (the “Custodial Agreement”) at 10. As discussed,

Defendant has not established that Mr. Palumbo actually received the Custodial Agreement,

though he acknowledged receipt and appears7 to have agreed to be bound by its terms.

See Application at 4.

       The Court finds the contractual provision inapplicable to this tort claim. See Cotiviti,

Inc. v. Deagle, No. 20-CV-2730, 2020 U.S. Dist. LEXIS 217035, at *15–16 (S.D.N.Y. Nov. 19,

2020) (“Even if such a clause is enforced, however, the contractual choice-of-law clause does

not reach tort claims.”). “In limited cases, New York courts construe a choice-of-law provision

to encompass non-contractual claims if the provision is ‘sufficiently broad so as to encompass

the entire relationship between the contracting parties.’” Id. at *16 n.5 (quoting Innovative

BioDefense, Inc. v. VSP Techs., Inc., No. 12-CV-3710, 2013 U.S. Dist. LEXIS 95429, at *16

(S.D.N.Y. July 3, 2013)). But “[l]anguage that the agreement itself is to be construed or

governed by a particular law is too narrow to support such an interpretation.” Cotiviti, Inc.,

2020 U.S. Dist. LEXIS 217035, at *16 n.5. Therefore, the Custodial Agreement’s choice-of-law

clause does not encompass non-contractual claims such as this.

                        b. Conflict-of-Law Analysis

       “When a choice-of-law clause is disregarded, courts engage in traditional conflict-of-

law analysis , the first step of which is to determine ‘whether there is an actual conflict of laws


       7
         The Application states: “I understand that the terms and conditions which apply to this
IRA are contained in this Application and the Plan Agreement.” Application at 4. Earlier in the
same paragraph, the Application refers to “the IRA Custodial Account Agreement.” Id. The Court
assumes that the Application uses “Plan Agreement” and “IRA Custodial Account Agreement”
interchangeably.

                                                 8
     Case 6:19-cv-00252-LEK-ATB Document 30 Filed 03/23/21 Page 9 of 17




on the issues presented.’” Cotiviti, Inc., 2020 U.S. Dist. LEXIS 217035, at *16 (quoting Fed.

Ins. Co. v. Am. Home Assurance Co., 639 F.3d 557, 566 (2d Cir. 2011)). “An actual conflict of

law exists if ‘the applicable law from each jurisdiction provides different substantive rules,’ and

the differences ‘have a significant possible effect on the outcome of the trial.” Holborn Corp. v.

Sawgrass Mut. Ins. Co., 304 F. Supp. 3d 392, 398 (S.D.N.Y. 2018) (quoting Fin. One Pub. Co.

v. Lehman Bros. Special Fin., Inc., 414 F.3d 325, 331 (2d Cir. 2005)).

         Because “the elements of common law fraud are substantially the same under New York

and Nevada law,” there is no conflict, and the Court will apply New York law. See Prime

Mover Capital Partners L.P. v. Elixir Gaming Techs., Inc., 793 F. Supp. 2d 651, 671 (S.D.N.Y.

2011).

                  2. Merits

         A fraud claim under New York law “requires that a plaintiff allege: (1) a

misrepresentation or a material omission of fact which was false and known to be false by

defendant, (2) made for the purpose of inducing the other party to rely upon it, (3) justifiable

reliance of the other party on the misrepresentation or material omission, and (4) injury.” Id. at

672. Defendant argues that the record shows neither any misrepresentation made by it nor

reliance by Plaintiffs. See Mot. at 13. The essence of Plaintiffs’ claim is that Defendant

indicated Mr. Palumbo’s account was to be a traditional IRA, rather than the self-directed IRA8


         8
             According to the Securities and Exchange Commission (“SEC”):

                  A self-directed IRA is an IRA held by a custodian that allows
                  investment in a broader set of assets than is permitted by most IRA
                  custodians. Custodians for self-directed IRAs disclaim most duties
                  to investors, and may allow investors to invest retirement funds in
                  “alternative assets” such as real estate, promissory notes, tax lien

                                                   9
    Case 6:19-cv-00252-LEK-ATB Document 30 Filed 03/23/21 Page 10 of 17




it turned out to be. See Opp’n at 12–13.

       The Court pauses to review Defendant’s role in Mr. Palumbo’s investment. Texas First

Financial sent Mr. Palumbo documents, which bore Defendant’s name, to create an IRA with

Defendant. See Def.’s SMF ¶ 24; Anthony Palumbo Dep. at 66. One of those documents was

the Form, which authorized Defendant to wire $1 million to “Premier Immediate Care” and

which bore Mr. Palumbo’s signature. See Form at 2–3; see also Def.’s SMF ¶ 39–40.

       Mr. Palumbo remembered only one direct conversation with representatives of

Defendant, dealing with the account’s required minimum distribution and custodial fees.

See Def.’s SMF ¶ 45; see also Anthony Palumbo Dep. at 92–93. Plaintiffs do not appear to

allege any oral misrepresentations by Defendant. See Opp’n at 12 (“All of the paperwork that

Plaintiff received indicated that the investment type was that of a traditional IRA, and at no

point stated with any clarity that this was, in fact, a ‘Self-Directed IRA.’”) (emphasis added).

Thus, the Court searches Defendant’s documents for misrepresentations or material omissions.

       Defendant relies heavily on the disclaimers found in the Custodial Agreement.

See Def.’s SMF ¶¶ 30–38. Though, as discussed, it is unclear whether Mr. Palumbo actually

received that document, see supra n.4, there is no genuine dispute that he received and signed

the Form, see Anthony Palumbo Dep. at 82. And the Form states, below a heading reading



               certificates, and private placement securities. Investments in these
               kinds of assets may have unique risks that investors should
               consider. Those risks can include a lack of disclosure and liquidity
               – as well as the risk of fraud.

       See SEC Office of Investor Education and Advocacy, Investor Alert: Self-Directed
       IRAs and the Risk of Fraud, https://www.sec.gov/investor/alerts/sdira.html (emphases
       in original) (last visited March 19, 2021).

                                                10
    Case 6:19-cv-00252-LEK-ATB Document 30 Filed 03/23/21 Page 11 of 17




“Important: Please read before signing” and above the signature line, that the “account is self-

directed” and that Defendant acts in a “passive capacit[y.]” Form at 3. That document, then,

contains no misrepresentation.

       The Application, on the other hand, does not state that the account was to be self-

directed. See generally Application. That document indicated that Mr. Palumbo was opening a

traditional IRA, a fact heavily relied upon by Plaintiffs. See Application at 1; see also Opp’n at

12 (“Defendant at all times held itself out as a ‘traditional IRA’.”); Anthony Palumbo Aff. ¶¶ 4

(“Without the alleged legitimacy of a traditional IRA, my monies would never have been

transferred to the Defendant. I was led to believe by . . . the documents from the Defendant that

my pension would continue in a traditional IRA with the same traditional rules, regulations, and

safe guards.”), 8. But the “traditional” label says nothing about who makes the investment

decisions; traditional IRAs can apparently be self-directed, as here. See Valelly v. Merrill

Lynch, Pierce, Fenner & Smith Inc., 464 F. Supp. 3d 634, 638 (S.D.N.Y. 2020) (noting that

plaintiff opened three accounts, including a traditional IRA, all of which were self-directed);

Paschall v. Comm’r, 137 T.C. 8, 13 (2011) (noting that petitioner “opened a Self Directed

Traditional IRA”).

       A fraud claim under New York law can be founded on an omission. See Prime Mover

Capital Partners L.P., 793 F. Supp. 2d at 672. And the Application does not specify that Mr.

Palumbo’s account was to be self-directed. See generally Application. Even assuming this

constitutes a material omission, Plaintiffs’ fraud claim fails because they cannot demonstrate

reliance. Mr. Palumbo signed the Form despite its warning; nothing suggests adding a similar

warning to the Application would have dissuaded him from signing that document.


                                                11
    Case 6:19-cv-00252-LEK-ATB Document 30 Filed 03/23/21 Page 12 of 17




       Because there is no genuine dispute of material fact, and Defendant has established it is

entitled to judgment as a matter of law, the Court grants Defendant summary judgment on

Plaintiffs’ fraud claim.

       B. Breach of Contract

       Plaintiffs asserted a breach of contract claim in the Complaint. See Compl. at 12–13.

Defendant moved for summary judgment on this claim. See Mot. at 15–18. Plaintiffs failed to

oppose summary judgment on the contract claim. See generally Opp’n. The Court must

nevertheless examine whether Defendant is entitled to summary judgment. See Vermont Teddy

Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 242 (2d Cir. 2004) (“Even when a motion for

summary judgment is unopposed, the district court is not relieved of its duty to decide whether

the movant is entitled to judgment as a matter of law.”).

               1. Applicable Law

       “We begin with the basic premises that courts will generally enforce choice-of-law

clauses and that contracts should be interpreted so as to effectuate the parties’ intent.” Ministers

& Missionaries Benefit Bd. v. Snow, 26 N.Y. 3d 466, 470 (2015). Though Plaintiffs argue they

did not receive the Custodial Agreement, Mr. Palumbo acknowledged receipt in signing the

Application. See Application at 4. Accordingly, the Court will apply the choice-of-law

clause—and, therefore, Nevada law—to this claim. See supra n.4.

               2. Merits

       “A breach of contract claim requires a plaintiff to show: (1) the existence of a valid

contract; (2) a breach by the defendant; and (3) damage because of the breach.” Kerr v. Bank of

Am., N.A., No. 15-CV-306, 2016 U.S. Dist. LEXIS 1071, at *8 (D. Nev. Jan. 5, 2016).


                                                12
    Case 6:19-cv-00252-LEK-ATB Document 30 Filed 03/23/21 Page 13 of 17




       Plaintiffs argue Defendant “failed to perform contractual obligations by virtue of their

conduct and omissions by failing to ascertain the nature of the Promissory Notes, failing to

verify, secure and safeguard the purported underlying assets of same, failing to provide accurate

fair market value annual valuations, [and] causing and/or knowingly permitting Plaintiffs to

engage in prohibited transactions with disqualified persons and otherwise[.]” Compl. ¶ 67.

       In Murray v. Provident Trust Grp., LLC, a federal district court examined a contract

apparently identical to the Custodial Agreement and found that the IRA custodian had not

breached it. No. 18-CV-1382, 2019 U.S. Dist. LEXIS 68403, at *15–16 (D. Nev. Apr. 23,

2019) (dismissing breach of contract claim against self-directed IRA custodian). Plaintiffs have

not identified any particular provision of the Custodial Agreement breached by Defendant. See

generally Compl.; Opp’n.

       The claim appears to be based in part on certain duties imposed on IRA trustees by

federal regulation. See Compl. ¶¶ 30, 65; see also Opp’n at 10–11 (citing 26 C.F.R. § 1.408-2).

However, “under a plain reading of the Treasury regulations, sub-section (e) of 26 C.F.R. §

1.408-2 applies only to applicant trustees that are not banks.” Lewis v. Del. Charter Guar. &

Trust Co., No. 14-CV-1779, 2015 U.S. Dist. LEXIS 42521, at *27 (E.D.N.Y. March 31, 2015).

Thus, Defendant “was not required to perform an independent fair market valuation pursuant to

26 C.F.R. 1.408-2(e)(5)(ii)(E) as Plaintiffs contend.” Id. at 28.

       In sum, there is no genuine dispute of material fact as to whether Defendant breached

the Custodial Agreement or any other contract. Accordingly, the Court grants summary

judgment to Defendant on this claim.

       C. Breach of Fiduciary Duty


                                                13
     Case 6:19-cv-00252-LEK-ATB Document 30 Filed 03/23/21 Page 14 of 17




         On this claim, too, Plaintiffs fail to oppose summary judgment. See generally Opp’n.

The Court will again analyze the claim. See Vermont Teddy Bear Co., 373 F.3d at 242.

                1. Applicable Law

         “In New York, claims for breach of fiduciary duty are analyzed ‘under choice of law

principles applicable to torts.’” Koury v. Xcellence, Inc., 649 F. Supp. 2d 127, 135 (S.D.N.Y.

2009). Again, “the first step . . . is to determine ‘whether there is an actual conflict of laws on

the issues presented.’” Cotiviti, Inc., 2020 U.S. Dist. LEXIS 217035, at *16 (quoting Fed. Ins.

Co., 639 F.3d at 566). “There does not appear to be any conflict in the laws of New York and

Nevada on the basic elements of pleading a breach of fiduciary duty claim.” Leonard Global

Macro Fund LLC v. North Am. Globex Fund, L.P., 2014 N.Y. Misc. LEXIS 4102, at *11 n.1

(Sup. Ct. 2014). The Court will therefore apply New York law to this claim. See, e.g.,

International Bus. Mach. Corp. v. Liberty Mut. Ins. Co., 363 F.3d 137, 143 (2d Cir. 2004) (“In

the absence of substantive difference . . . a New York court will dispense with choice of law

analysis; and if New York law is among the relevant choices, New York courts are free to apply

it.”).

                2. Merits

         “To state a breach of fiduciary duty claim under New York law, a plaintiff must plead:

‘(i) the existence of a fiduciary duty; (ii) a knowing breach of that duty; and (iii) damages

resulting therefrom.’” Spinelli v. NFL, 903 F.3d 185, 207 (2d Cir. 2018) (quoting Johnson v.

Nextel Commc’ns, Inc., 660 F.3d 131, 138 (2d Cir. 2011)). Plaintiffs’ claim fails on the first

element.

         The Custodial Agreement states that: “You acknowledge and agree that we are not your


                                                 14
    Case 6:19-cv-00252-LEK-ATB Document 30 Filed 03/23/21 Page 15 of 17




fiduciary and have no fiduciary duties to you or with respect to your account and nothing in this

Agreement shall be construed as conferring fiduciary status upon us.” Custodial Agreement at

5. Despite Plaintiffs’ protestations that they did not receive the Custodial Agreement, they are

bound by it. See supra n.4.

       Courts have held that “agreements like the [Custodial Agreement] do not create trust-

type relationships when they specify that the financial services company owes no fiduciary

duty.” Murray, 2019 U.S. Dist. LEXIS 68403, at *15–16 (dismissing breach of fiduciary duty

claim against self-directed IRA custodian). Others have “found that self-directed IRAs do not

constitute trusts under state law and, accordingly, IRA trustees do not owe duties of care

independent from the duties defined in their trust agreements.” Lewis, 2015 U.S. Dist. LEXIS

42521, at *32 (dismissing breach of fiduciary duty claim against self-directed IRA custodian).

       Because Defendant did not owe a fiduciary duty to Plaintiffs, it is entitled to summary

judgment on Plaintiffs’ claim that it breached such a duty.

       D. Negligence and Gross Negligence

       Plaintiffs also fail to oppose summary judgment on this claim. See generally Opp’n.

Nevertheless, the Court will assess it. See Vermont Teddy Bear Co., 373 F.3d at 242.

               1. Applicable Law

       The Court again looks past the Custodial Agreement’s choice-of-law provision in

assessing what jurisdiction’s law applies to this tort claim. See Cotiviti, Inc., 2020 U.S. Dist.

LEXIS 217035, at *15–16. Because the elements of a negligence claim are the same under

Nevada and New York law, the Court will apply the law of the forum state. Compare Sanchez

v. Wal-Mart Stores, Inc., 125 Nev. 818, 824 (2009) (“It is well established that to prevail on a


                                                 15
    Case 6:19-cv-00252-LEK-ATB Document 30 Filed 03/23/21 Page 16 of 17




negligence claim, a plaintiff must establish four elements: (1) the existence of a duty of care, (2)

breach of that duty, (3) legal causation, and (4) damages.”) with Pasternack v. Lab. Corp. of

Am. Holdings, 807 F.3d 14, 19 (2d Cir. 2015) (“The elements of a negligence claim under New

York law are: ‘(i) a duty owed to the plaintiff by the defendant; (ii) breach of that duty; and (iii)

injury substantially caused by that breach.’”) (quoting Lombard v. Booz-Allen & Hamilton,

Inc., 280 F.3d 209, 215 (2d Cir. 2002)).

       Both Nevada and New York recognize the economic loss doctrine, which, as discussed

below, operates to bar Plaintiffs’ claim. Compare Terracon Consultants Western, Inc. v.

Mandalay Resort Group, 206 P.3d 81, 86 (Nev. 2009) (noting “the doctrine bars unintentional

tort actions when the plaintiff seeks to recover ‘purely economic losses’”) with King County v.

IKB Deutsche Industriebank AG, 863 F. Supp. 2d 288, 302 (2012) (noting that “[u]nder New

York’s ‘economic loss’ rule, a plaintiff cannot recover in tort for purely economic losses caused

by a defendant’s negligence”).

               2. Merits

       Plaintiffs’ claim is barred by the economic loss doctrine because it “fall[s] beyond the

scope of the duty owed them by” Defendant. 532 Madison Ave. Gourmet Foods, Inc. v.

Finlandia Ctr., Inc., 96 N.Y. 2d 280, 292 (N.Y. 2001). The doctrine “reflects a policy interest in

protecting defendants from disproportionate, and potentially limitless, liability.” Travelers Cas.

& Sur. Co. v. Dormitory Auth., 734 F. Supp. 2d 368, 379 (S.D.N.Y. 2010).

       Plaintiffs have “only alleged economic losses.” Murray, 2019 U.S. Dist. LEXIS 68403,

at *18 (dismissing negligence claim against self-directed IRA custodian due to economic loss

doctrine). And “the purpose of the doctrine is served by its application here, shielding


                                                 16
     Case 6:19-cv-00252-LEK-ATB Document 30 Filed 03/23/21 Page 17 of 17




Defendant from unlimited liability in the professional and commercial setting in which it

interacted with Plaintiffs.” Id.

        Accordingly, Plaintiffs’ negligence and gross negligence claims are barred by the

economic loss doctrine.

        E. Punitive Damages

        Because the Court dismisses Plaintiffs’ claims, it also dismisses Plaintiffs’ request for

punitive damages. See Better Env’t, Inc. v. ITT Hartford Ins. Group, 96 F. Supp. 2d 162, 171

(N.D.N.Y. 2000).

V.      CONCLUSION

        Accordingly, it is hereby:

        ORDERED, that Defendant’s motion for summary judgment (Dkt. No. 23-1) is

GRANTED in its entirety; and it is further

        ORDERED, that the Complaint (Dkt. No. 1) is DISMISSED; and it is further

        ORDERED, that the Clerk is directed to close this action; and it is further

        ORDERED, that the Clerk of the Court shall serve a copy of this Memorandum-

Decision and Order on all parties in accordance with the Local Rules.

        IT IS SO ORDERED.

DATED:          March 23, 2021
                Albany, New York




                                                17
